REASONS FOR ALLOWANCE
1.      The following is an examiner’s statement of reasons for allowance: 
         Prior art of record fails to teach or reasonably suggest transmitting the stored pre-transcoded chunks to the remote HLS client player in sequence and at a bitrate no greater than the determined bitrate and thereafter transmitting the chunks transcoded in real time at the determined bitrate since the pre-transcoded portion is divided and pre- into a number of temporally contiguous sections of chunks, where the sections sequentially increase in bitrate, when taking the claim as a whole. 
        Prior art of record teaches of multiple versions of the content dividing into segments and of real time switching to other versions and/or real-transcoding by ramping up to higher bitrates after the initial pre-transcoded portion and of the pre-transcoded portion having fixed bitrates. However, the prior art of record is silent with respect to the pre-transcoded portion of the asset being stored as a number of contiguous section of chunks, where the sections sequentially increase in bitrate without the use of multiple versions, when taking the claim as a whole.
         

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



				Contact
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov